Title: General Orders, 1 October 1775
From: Washington, George
To: 



Head Quarters, Cambridge, October 1st 1775
Parole, Hampton.Countersign Ireland.


The Colonels and commanding Officers of Corps, are upon application from the Qr Mr General, immediately to employ under his direction, all the Carpenters in their several regiments, to erect barracks for the Regiments and Corps they respectively belong to.
Lieut. Cummings of Capt. Dow’s Company in Col. Prescots regiment, tried at a General Court martial, whereof Colo. Hitchcock was presdt for “misbehaviour in the action upon Bunkers-hill”—The Court are unanimously of opinion, the prisoner is not guilty of the Charge; and the Complaint appears to the court, to be groundless and malicious—The General approves

the proceedings of the court, and orders Lieut. Cummings to be immediately released from his arrest.
